Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Dependent claim 17 recites “the patient vital functions are…” while claim 2 on which claim 17 depends from recites “medical data collection system…of vital functions”. As proscribed by MPEP 2173.02, the claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention is the one that is proper and MPEP 2173.05 (e) states however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite.
A person of ordinary skill in the art would find that claim 17’s “the patient vital functions” are the “vital functions” of claim 2, especially since the claimed invention is within the field of medical data collection. Therefore, even though the recited vocab is not an exact match, there is no lack of antecedent basis since a person of ordinary skill in the art would reasonably be certain of the claim scope.

Reasons for Allowance
Claims 1-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record are:
Gord (US 5999848 A; cited in previous office action);
Lowchareonkul (US 8538625 B1; cited in previous office action);
Craddock (US 20110180709 A1; now made of record) teaches daisy chaining sensors (Fig. 2) with the sensors passing data from one sensor to the next (Fig. 4-5; [0028]; [0034]-[0036]);
Wijesiriwadana (US 20090227965 A1; now made of record) teaches bio-potential sensors that are daisy chained (Fig. 3C; Fig. 4B; [0011]).
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, the trigger is connected to each measuring element via a trigger signal path, which is independent of the first data signal path, wherein the trigger provides a trigger impulse to effect simultaneously transmission of data packages form the measuring elements to adjacent ones of the measuring elements through the first data signal path.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 4 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the trigger is connected to each of the plurality of measuring elements Ak through a trigger signal path, and the trigger initiating the data collection by transmitting a time synchronizing impulse to each of the plurality of measuring elements Ak, measuring elements A2 to AN-1 simultaneously receiving data packages form measuring elements Ak+1 and transmitting data packages to measuring elements Ak-1. 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 20 when taken as a whole, comprising, in addition to the other recited claim elements, the trigger is connected to each measuring element via a trigger signal path, which is independent of the data signal path, to simultaneously transmit a data package form each one of the measuring elements to an adjacent one of the measuring elements all at one time through the data signal path based on a synchronized trigger impulse from the trigger.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 21 when taken as a whole, comprising, in addition to the other recited claim elements, the trigger is connected to each measuring element via a trigger signal path, which is independent of the data signal path, to simultaneously transmit a data package form each one of the measuring elements to an adjacent one of the measuring elements all at one time through the data signal path based on a synchronized trigger impulse from the trigger.
To summarize, while the prior art of record teaches linking sensors together in a daisy chain, there is no teaching of a trigger as recited and simultaneous transmission of data from one measurement element to the next as recited.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN T KUO/Primary Examiner, Art Unit 3792